DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doany et al. (“Doany”) (US Patent Application Publication No. 2012/0014639) in view of Belley et al. (“Belley”) (US Patent Application Publication No. 2020/0052461).
Regarding claim 1, Doany discloses an optical module comprising: a first board having an optical component bonded thereto with an adhesive (fig. 5 elements 401 and 506 bonded to board 508 and paragraph 0042, where a flip-chip bond reads on an adhesive); a connection structure part rising from the first board (fig. 5 element 504 and paragraph 0042); and a second board joined to the connection structure part (fig. 5 element 505 and paragraph 0042). Note: the term “rising” is merely a relative orientation of the connection structure and the first board; it does not impart a fixed orientation on the optical module itself, dependent on, e.g., its relationship to Earth. Doany discloses that connection structure part made of ceramic (paragraph 0042), and discloses the option of a heat spreader for better thermal performance (fig. 7 element 701 and paragraph 0056), but does not expressly disclose that the ceramic has a lower thermal conductivity than that of the first board. However, the difference between Doany and the claim is only a specification for the ceramic material of the existing Doany connection structure. Belley discloses an optical module with a ceramic insulator/isolator as the material between the top electronics board and a bottom board (paragraph 0026). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the ceramic to have lower thermal conductivity that the first board, so that the heat generated by the optoelectronics on the first board is capable of being spread away from the optoelectronics, while the ceramic with a lower thermal conductivity helps prevent the heat from distorting the bottom board due to temperature gradients caused by the optoelectronics, as suggested by Belley. 
Regarding claim 2, the combination of Doany and Belley discloses the optical module according to claim 1, wherein the first board has a peripheral component mounted thereon, the peripheral component being configured to perform conversion between an optical signal and an electrical signal (Doany: fig. 5 element 401 and paragraph 0042), and the connection structure part includes a conductor part that transmits, to the second board, an electrical signal input to or output from the peripheral component (figs. 5 and 6 element 504 and paragraph 0055).
Regarding claim 3, the combination of Doany and Belley discloses the optical module according to claim 1, but does not expressly disclose that the second board has an electronic component on a position thereof that faces the first board. However, the claim does not require any particular electronic component, and Doany is already disclosing the second board as a printed circuit board, which would not have any functionality of its own unless the traces of the printed circuit board are connected to electronic components of some kind. Further, Doany teaches using recessed cavities for making space for electronic components (fig. 5 and paragraph 0048), and shows the option of additional chips in addition to the OE chips (fig. 8 and paragraph 0057). Further, the orientation of the claimed electronic component facing the first board is merely a layout choice, not a functional limitation. The claimed differences for this claim exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients that would be recognized as design choices to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount one of the other electronic components mentioned by Doany, on the PCB facing the first board, within a recess if necessary, as a matter of design choice, e.g. providing a more compact vertical stack as already achieved for the OE chips, without needing as large a horizontal expansion as shown in the fig. 8 embodiment.
Regarding claim 5, the combination of Doany and Belley discloses the optical module according to claim 1, but for the Doany fig. 5 embodiment does not disclose a flexible printed circuit board having flexibility that connects an interconnection disposed on the first board and an interconnection disposed on the second board to each other. However, in another embodiment Doany discloses a flexible printed circuit board having flexibility that connects an interconnection disposed on the first board and an interconnection disposed on the second board to each other (fig. 15 and paragraph 0068). Since Doany discloses the fig. 15 embodiment can be combined with the other examples (paragraph 0071), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fig. 5 embodiment to include a flexible printed circuit board having flexibility that connects an interconnection disposed on the first board and an interconnection disposed on the second board to each other by way of the first board through the flexible circuit board, through the ceramic layer interconnections, to the second board, to allow the fibers to come out parallel to the printed circuit board without needing fiber bends, as suggest by Doany for the flexible circuit board.
Regarding claim 6, the combination of Doany and Belley discloses the optical module according to claim 1, further comprising a heat dissipating member making contact with the first board and configured to dissipate heat generated by a component mounted on the first board (Doany: fig. 7, heat spreader included in the “fully-packaged” implementation, paragraph 0056).
Regarding claim 7, the combination of Doany and Belley discloses the optical module according to claim 1, but does not expressly disclose that the connection structure part is mounted on the second board by reflow soldering. However, Doany discloses both the OE chips and the first board to the connection structure as flip-chip bonded (Doany: fig. 5 elements 504 and 505 and paragraph, where flip-chip bonding inherently relies on reflow soldering). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flip-chop bonding with reflow for bonding the connection structure to second board, since it is consistent with the layer stacking disclosed for the fig. 5 embodiment OE chips, first board and connection structure, and would allow the same reflow heating cycle to reflow for all the bonds of the stack at the same time. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Doany (US Patent Application Publication No. 2012/0014639) in view of Belley (US Patent Application Publication No. 2020/0052461) as applied to claim 1 above, and further in view of Pfnuer et al. (“Pfnuer”) (US Patent Application Publication No. 2015/0304053).
Regarding claim 4, the combination of Doany and Belley discloses the optical module according to claim 1, and Doany discloses a three layer stack (fig. 5 elements 501, 504 and 505) and discloses a heat spreader member covering the optical component (fig. 7 element 701 and paragraph 0056), but does not disclose the cover member supported by the connection structure part. However, the difference between the combination and the claim is not a functional difference, only a difference in which material is supporting the cover. Pfnuer discloses a three layer stack where the middle layer supports a cover (fig. 2 element 42 supporting cover for element 40 and paragraphs 0021-0023). Further, the courts have found that difference in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04(IV)(B)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reshape the ceramic layer and heat spreader of Doany to support outer edges/sides of the heat spreader cover by the ceramic layer, as a matter of design choice that would provide the benefit of a rigid layer stabilizing the cover while also increasing the effective heat spreading volume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Various other optical module structure/layer arrangements - US Patent Application Publication Nos. 2018/0217343, 2018/0131448, 2015/0098675, 2014/0161457

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636